    Case 15-23365    Doc    Filed 02/11/21   Page 1 of 3




U.S. BANK TRUST NATIONAL ASSOCIATION,
AS TRUSTEE OF THE LODGE SERIES III TRUST




                                 02   01 2021
           Case 15-23365   Doc     Filed 02/11/21        Page 2 of 3




    Keith Yacko                                     02    11   2021


Keith                      Yacko




 470 289 4347                                   kyacko@mtglaw.com
                   Case 15-23365       Doc     Filed 02/11/21     Page 3 of 3




                                CERTIFICATE OF SERVICE
The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above
captioned case was this day served upon the below named persons by mailing, postage prepaid,
first class mail or by electronic service copy of such instrument to each person, party, and/or
counsel at the addresses shown below:

Via U.S. Mail
Jon C Denton
5633 Prescott Ct
Capitol Heights MD 20743



Via CM/ECF electronic service:
Albert Kaleb Coto
Robert A Ades & Associates, PC
4301 Garden City Dr
Suite 300
Hyattsville, MD 20785

Rebecca A. Herr
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401

Dated: February 11, 2021


                                             Respectfully submitted,
                                             /s/ Keith Yacko
                                             Keith Yacko, Maryland Bar No. 21598
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (470) 289-4347
                                             Facsimile: (404) 745-8121
                                             E-mail: kyacko@mtglaw.com
